          Case 2:19-cv-02078-APG-NJK Document 45 Filed 09/24/20 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   BIG CITY DYNASTY CORP., et al.,
                                                        Case No.: 2:19-cv-02078-APG-NJK
 8          Plaintiff(s),
                                                                       Order
 9   v.
10   FP HOLDINGS, L.P.,
11          Defendant(s).
12         Pending before the Court is an order for Plaintiffs to show cause why the unredacted
13 version of the complaint (Docket No. 2) should not be unsealed. Docket No. 43. Plaintiffs have
14 now responded that they do not oppose unsealing. Docket No. 44. Accordingly, the Clerk’s Office
15 is INSTRUCTED to unseal the unredacted complaint at Docket No. 2.
16         IT IS SO ORDERED.
17         Dated: September 24, 2020
18                                                           ______________________________
                                                             Nancy J. Koppe
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                  1
